1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Acknowledgment is made of applicant's claim for foreign priority based on JAPAN 2020-093389, JAPAN 2020-093392, and JAPAN 2020-093405, each application filed on May 28, 2020.  See the Application Data Sheet filed January 21, 2021, under the “Foreign Priority Information” section.  It is noted, however, that these three applications are not listed under the “Foreign Applications” section of the filing receipt.  Further, because these three applications are not listed in the filing receipt, certified copies of the three applications have not been obtained by the Office through the foreign priority document exchange program.  Because Applicant has not filed a certified copy of the three applications as required by 37 CFR 1.55, the claim for priority under 35 U.S.C. 119(a)-(d) has not been perfected insofar as these three applications are concerned.  Note that the examiner is unable to initiate corrections to the filing receipt.  Applicant must initiate requests for corrections to the filing receipt.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:  Applicant submitted a sequence listing as an ASCII text file on January 21, 2022.  However, the specification was not amended to contain an incorporation-by-reference to the sequence listing, as set forth in 37 CFR 1.823(b)(1) and MPEP 2422.03(a).  Correction is required.
	The computer readable form of the sequence listing filed January 21, 2021 was approved by STIC for matters of format.  Upon submission of the required incorporation-by-reference amendment, the sequence listing will be approved.
4.	The drawings are objected to because in Figures 3, 5, 7, and 8, each occurrence of “DOWNROAD” should be changed to “DOWNLOAD”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The disclosure is objected to because of the following informalities:  The foreign priority claim set forth in paragraph [0001] of the specification is incomplete, because it lists only two of the sixteen foreign patent applications listed in the Foreign Priority Information section of the Application Data Sheet filed January 21, 2021.  While there is no requirement to include a claim for priority under 35 U.S.C. 119(a)-(d) in the first paragraph of the specification, if such a claim is present, it must be complete and fully consistent with the foreign priority claim set forth in the Application Data Sheet.  At page 36, line 1, the brackets around the paragraph heading should be deleted.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites a method comprising “in an unmodified antibody, improving affinity… by changing 3rd, 5th and 9th amino acid residues”.  Especially because of the “in an unmodified antibody” phrase, the claim is unclear as to whether the unmodified antibody is a tangible chemical reactant, which is chemically manipulated to change the side chains of certain of its amino acid residues; or if the “unmodified antibody” only serves as a template with which to determine whether or not the 3rd, 5th and 9th amino acid residues have been changed and with which to determine whether or not affinity of the modified antibody for the antigen has been improved.  For analogous reasons, claim 6 is indefinite as to whether or not the unmodified antibody is a tangible chemical reactant to be chemically manipulated, or whether it merely serves as a template for the modified antibody.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 9, 10, 14, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 is directed to a method for improving affinity of an antibody for an antigen.  In the claimed method, the amino acid sequence of an unmodified antibody is changed.  Dependent claims 4 and 5 recite that the antibody is an antibody fragment.  However, an antibody fragment is not a species of an antibody.  Further, Inventors have not provided any special definition of “antibody” in the specification to indicate that “antibody” is generic to “antibody fragments”.  Accordingly, dependent claims 4 and 5 are directed to methods of modifying antibody fragments, which methods are not encompassed within the scope of independent claim 1.  Claims 4 and 5 are therefore improper dependent claims.  For analogous reasons, claims 9, 10, 14, and 15 are also improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8.	Claims 11-13 are allowed.
Claims 1-10, 14, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) set forth in this Office action.
The prior art of record does not teach or render obvious an antibody, or an antibody fragment comprising a light chain, in which residues 3, 5, and 9 of the light chain (as defined by Kabat method) are charged amino acids.  The requirement for charged amino acids at each of positions 3, 5, and 9 of the light chain is not taught or suggested.  Because the antibodies or antibody fragments comprising the required combination of sequence modifications are not taught or rendered obvious by the prior art of record, methods of making the antibodies or antibody fragments are also novel and unobvious.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 9, 2022